Citation Nr: 0010913	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-13 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1946, and from December 1948 to August 1952.

Service connection was granted for residuals of a right wrist 
fracture by a May 1946 rating decision.  A noncompensable 
(zero percent) disability rating was assigned, effective May 
11, 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted a 10 percent disability 
rating, effective July 29, 1997.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, the Board finds that the 
veteran's claim for an increased evaluation for his residuals 
of a right wrist fracture is well-grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, for the reasons stated below, the Board 
finds that additional development is necessary in order for 
VA to fulfill this mandatory duty to assist.

The veteran's current claim for an increased rating was 
received by the RO in July 1997.  VA medical treatment 
records were subsequently obtained that covered a period from 
August to December 1997.  These records show that the veteran 
sought treatment for complaints of right wrist pain and 
decreased range of motion beginning in August 1997.  In 
October 1997, the veteran was diagnosed with right radial 
sensory neuropathy, probably secondary to old injury.  

The veteran underwent a VA joints examination in December 
1997.  Among other things, it was noted at this examination 
that the veteran reported that he had had multiple recent X-
rays, and that a physician had informed him that there was 
nerve damage as well.  Additionally, it was noted that the 
veteran had apparently had a recent EMG done of the "left" 
hand which showed ulnar neuropathy.  However, this 
examination made no specific findings regarding the veteran's 
account of nerve damage to the right wrist.

In a January 1998 rating decision, the RO increased the 
disability rating for the veteran's residuals of a right 
wrist fracture to 10 percent, effective July 29, 1997.  The 
RO stated that this rating was assigned for painful or 
limited motion of a major joint, and that a higher evaluation 
of 20 percent was not warranted unless there was ankylosis.

The veteran appealed the January 1998 rating decision 
contending that he was entitled to a higher rating than 10 
percent.  In support of his appeal, the veteran submitted a 
March 1998 private medical statement from a Dr. Thull, who 
noted, in part, that the veteran had an EMG showing radial 
sensory neuropathy of the "right" arm.

Based on the foregoing, the Board finds that the medical 
evidence on file shows that the veteran has nerve damage as a 
result of his right wrist fracture.  Thus, it appears that 
the service-connected disability may also be evaluated 
pursuant to neurologic impairment.  However, a review of the 
record shows that the disability was never evaluated pursuant 
to the neurologic impairment of the right wrist.  More impor-
tantly, no neurologic examination was ever conducted on the 
veteran's right wrist for disability evaluation purposes.  
Further, the Board is of the opinion that it is not entirely 
clear from the medical records which nerve has been damaged 
as a result of the right wrist fracture.  Therefore, the 
Board concludes that a remand is necessary in order for a 
neurologic examination to be conducted.

As an additional matter, the Board notes that both the 
December 1997 VA examination and Dr. Thull's March 1998 
examination were conducted over two years ago.  Thus, the 
Board is of the opinion that the evidence on file may not 
accurately reflect the current severity of the veteran's 
service-connected right wrist disorder.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995) (VA required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
wrist problems since March 1998.  After 
securing any necessary release, the RO 
should obtain these records.

2.  After obtaining any additional 
medical records to the extent possible, 
the RO should schedule the veteran for 
orthopedic and neurologic examinations to 
determine the current nature and severity 
of the veteran's residuals of a right 
wrist fracture, including all orthopedic 
and neurologic impairment.  The claims 
folder should be made available to the 
examiners for review before the 
examinations.  The neurologic examiner 
should state which nerve has been damaged 
as a result of the right wrist fracture 
and summarize all significant positive 
findings, particularly those relating to 
limitation of function.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the record.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

